Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, are limited to the binoculars and leather cases and straps specified in the said attached Schedule A.
That at the time of exportation binoculars, and leather cases and straps, such as or similar to those identified in the attached Schedule A, were being freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the per piece prices specified in the attached Schedule A, U. S. dollars, and, except as noted (as marked*), plus casing and packing charges, freight to shipping port, storage, insurance premiums, lighterage and handling charges, as invoiced, which prices were higher than the foreign values as defined in Section 402 (c), Tariff Act of 1930.
The reappraisement appeals listed in the attached Schedule A are submitted for decision upon this stipulation.
On the agreed facts I find the export value, as the value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth in said schedule “A,” in United States dollars and, except as noted (as marked *), plus casing and packing charges, freight to shipping port, storage, insurance premium, lighterage, and handling charges, as invoiced.
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.

*541